 In the Matter of "ALLEN B. Du MONT LABORATORIES, INC:andSPECIALPOLICE GUARDS UNION,LOCAL, #23318, A. F. OF L.Case No. R-5408.-Decided June 11, 19/3Ernst, Gale, Beinays, Falk d Eisner,byMr. Edwin A. Falk,ofNew York City, for the Company.Mr. Jacob Friedland,of Jersey City, N. J., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Special Police Guards Union, Local.#23318, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of'Allen B. Du Mont Laboratories, Inc., Passaic, New Jersey;herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Cyril W.O'Gorman, Trial Examiner. Said hearing was held at Passaic, NewJersey, on May 24, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAllen B. Du Mont Laboratories, Inc., is a Delaware corporationwith its principal office at Passaic, New Jersey.The Company oper-*ates plants at Passaic and Clinton, New Jersey, with which we arehere concerned, where it is engaged in the manufacture, sale, anddistribution of cathode ray tubes, oscillographs, and communieative-I50 N. L. R B., No. 68.-I435 11436DEClISIONS OF NATIONAL, LABOR RELATIONS BOARDequipment.During the 12-month period precedingMay 24,1942, theCompany purchased raw materials valued'at about $1,000,000, ap-proximately 33 percent of which was shipped to it from points outsidethe State of New Jersey.During the same period,the Companysold finished products valued in excess of $1,500,000,about 75 percentof which was shipped to points outside the State of New Jersey.,The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDSpecial Police Guards Union, Local' #23318; is a labor-,organization affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its guards until such time as theappropriate unit is determined by the Board. -A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.,.We find that a question affecting commerce has arisen concerning,the representation of employees 'of the Company, withiii the ti eaniligof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT'The Union urges that all guards at the Passaic and Clifton plantsof the Company, excluding the chief guard, constitute an appropriateunit.The Company took no position with respect to the unit.The guards employed by the Company are uniformed, armed, and-sworn auxiliary military police., The guards inspect all trucks enter-ing and leaving the premises of the Company, examine credentialsof all employees, and carry out orders transmitted to the Companyby the United States Army and Navy. Thus, the guards form a well-defined homogeneous group.We find that all guards at the Passaic and Clifton plants of theCompany, excluding the chief guard, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.IThe Regional.Director reported that the Union presented.8 authorization cards bear=ing apparently genuine signatures of -persons, whose names'appear on the Company's payroll of April 12, 1943.There are approximately 15 employees in the appropriate unit. INC.,437V. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has-arisencan, best be resolved by means of an election by secret ballot.The Union,urges that the pay roll of May 5, 1943, be.used to deter-mine eligibility.to vote.The : Cpmpany requests that a current payroll be used for that purpose. Inasmuch as no reason appears whywe should depart from our usual practice, we shall direct that theemployees eligible to vote shall be those within the appropriate' unitwho' were employed during the pay-roll period immediately preced-ing the date of the Direction'of Election herein, subject to the'limita-tions and additions set forth in the Direction.The Union requests that it appear on the ballot as "American Fed-e>;ation ofLabor."The request is hereby granted.DIRECTION OF ELECTION-Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Serie^ 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allen B. Du MontLaboratories, inc., Passaic, New Jersey, an election by secret, ballotshall be conducted, as early as possible, but not later than thirty (30)days from the date-of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent. for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in-the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of `this Direction, including employees who did not work duringsaid pay-roll period because they were ill -or 'on vacation or tempo-rarily laid off, and including employees in the armed forces 'of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine wvhether-or not they desire to be represented' by AmericanFederation of Labor for' the purposes of collective bargaining.536105-44-vo1 50-29